454 F.2d 1174
UNITED STATES of America, Appellee,v.James Allen DE CLUE, Jr., Appellant.
No. 71-1648.
United States Court of Appeals,Ninth Circuit.
Feb. 17, 1972.

Appeal from the United States District Court for the Central District of California; Jesse W. Curtis, Judge.
Donald B. Marks, Los Angeles, Cal., for appellant.
Robert L. Meyer, U. S. Atty., Eric A. Nobles, Chief, Criminal Division, Barry Russell, Asst. U. S. Atty., Los Angeles, Cal., for appellee.
Before KOELSCH, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
De Clue pleaded guilty to the offense of bank robbery, 18 U.S.C. Sec. 2113(a).  He appeals from the judgment of conviction, contending (1) that the sentence imposed by the district judge was unduly harsh, (2) that the assistance rendered to him by his trial counsel was ineffective.


2
Neither of De Clue's contentions has any merit whatsoever.  Accordingly, the judgment is


3
Affirmed.